Citation Nr: 1146024	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-27 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for cause of death.  



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The appellant seeks benefits as the surviving spouse of an individual who served from December 1941 to May 1942 and from December 1944 to June 1946 with the Philippine Commonwealth Army, under the U.S. Armed Forces, Far East (USAFFE).

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

Based upon the service reported above, it appears that the decedent did not meet the requirements to qualify as a veteran under the laws and regulations governing many VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41 (2011).  Nevertheless, for the purpose of the present decision, we will address him as "the Veteran."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant submitted additional evidence to be considered by the Board and waived her right to its initial consideration by the RO in May 2011.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.        

The Board notes that the appellant wrote in a June 2011 letter that she was living with her nephew who was assisting her with all her personal needs, and was designating him as her duly authorized representative.  In response, the Board sent a letter to the appellant in October 2011 seeking clarification regarding her wishes for representation regarding the appeal pending at the Board and advised her of her options for representation.  We also informed the appellant that we would delay review of her case for 30 days to allow her the opportunity to appoint a representative to assist her, if she wished to have one.  She did not respond to the Board's letter, and there has been no properly executed designation of a representative received from the appellant regarding the matter currently before the Board.  Thus, the appellant remains unrepresented in this matter.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The certificate of death reveals that the Veteran died in June 2002 of pneumonia; no other cause was identified. 

2.  In the November 2002 decision, the RO denied the appellant's claim, on the basis that service treatment records did not show that the Veteran was treated for pneumonia during service, and there was no medical evidence of record linking the Veteran's death-causing condition to service.  

2.  Because the appellant did not appeal the November 2002 RO decision after being notified of the decision and her appellate rights, that decision is final.

3.  Evidence received subsequent to the November 2002 decision is either duplicative of evidence previously of record or does not relate to a previously unestablished fact necessary to substantiate the claim.    


CONCLUSIONS OF LAW

1.  The November 2002 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has not been presented, and the claim of entitlement to service connection for the Veteran's cause of death may not be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  


If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a notice letters dated in July 2008 and June 2009, the RO apprised the appellant of the information and evidence necessary to substantiate her underlying claim for benefits, which information and evidence that she was to provide, and which information and evidence that VA will attempt to obtain on her behalf.  In this regard, the RO explained what the evidence must show to establish entitlement to dependency and indemnity compensation, and described the type of information and evidence that the appellant needed to provide in support of her claim.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of her claim.  

In regard to Dingess notice requirements, the Board notes that the June 2009 notice letter advised the appellant regarding how VA determines the effective date once a claim for death benefits has been granted.  

Regarding any timing defect, the Board notes that it was remedied by providing the Veteran with proper notice in the June 2009 notice letter and subsequently readjudicating the claim in July 2009.   

During the course of this appeal, the Court held that in a claim for DIC benefits, VCAA notice must further include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  In the present case, the Board notes that the appellant was provided with adequate notice with respect to the Hupp notice elements by virtue of the June 2009 VCAA notice letter.  

In the notice letter, the appellant was advised that service connection was not established for any disability during the Veteran's lifetime.  Thus, notice with respect to the first Hupp notice element was satisfied.  In light of the fact that the Veteran was not service-connected for any disability at the time of his death, notice regarding the second Hupp notice element was not necessary in this case.    


In regard to the third Hupp notice element, the appellant was provided with adequate notice regarding the evidence and information needed to substantiate a claim based on a disorder not yet service connected.  Indeed, the RO specifically outlined what the evidence must show to support a claim for DIC benefits based on a disability that was not service connected or for which the Veteran did not file a claim during his or her lifetime.  The appellant was also provided with notice with respect to the claim for DIC benefits under 38 U.S.C.A. § 1318.  

In regard to additional Kent notice requirements relevant to the appellant's request to reopen her previously denied claim, the Board notes that the appellant was provided with the definition of new and material evidence applicable to the current claim in both notice letters.  Specifically, the appellant was advised that new and material evidence was evidence submitted to VA for the first time that pertains to the reason why the claim was previously denied and raises a reasonable possibility of substantiating the claim.  Further, the appellant was properly provided with the bases for the prior denial and, generally, given a description of the evidence necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denial.  The information provided in the notice letter adequately advised the appellant of the evidence needed to substantiate her claim. 

Moreover, the record reflects that the appellant has been provided with a copy of the above rating decision, the July 2009 SOC, and the November 2010 SSOC, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.      

In view of the foregoing, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  Further, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  The Veteran's death certificate is also of record.   

No medical opinion has been obtained in connection with the current claim/appeal.  However, as will be explained below, there is no competent and credible evidence that the Veteran's death was caused by any disorder related to service.  Consequently, the Veteran's claim is not found to be reopened by way of the submission of new and material evidence.  Thus, no medical opinion is required.  38 C.F.R. § 3.159(c)(4).    

The appellant has not made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review.

II.  New and Material Evidence

As a preliminary matter, the Board notes that the appellant's current claim seeking entitlement to service connection for the cause of the Veteran's death is grounded upon the same factual basis as her previous claim, which was denied in the November 2002 rating decision.  Thus, that decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the appellant's request to reopen her previously denied claim of entitlement to service connection for the Veteran's cause of death was filed in July 2008. 

Under the applicable version of 38 C.F.R. § 3.156, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  In evaluating the materiality of newly submitted evidence, the Board does not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In June 2002, the appellant filed her original claim of service connection for the cause of the Veteran's death.  In a November 2002 rating decision, the RO denied the Veteran's claim, on the basis that the Veteran's STRs did not show that he was treated for pneumonia during service, and there was no medical evidence of record linking the Veteran's death-causing condition to service.  The appellant received notification of that rating decision and her appellate rights in December 2002, and she did not appeal the decision.  Thus, the November 2002 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the decision included the Veteran's service treatment records (STRs) and service personnel records; his death certificate; VA hospital discharge summaries during the period from July 1967 to October 1973; a marriage certificate (for the Veteran's marriage to the appellant); letter from the Veteran's children, the June 2002 VA Form 21-534; and written statements from the appellant.  

There has been additional evidence associated with the claims folder since the November 2002 denial of the claim.  This evidence includes duplicate copies of VA hospital discharge summaries; duplicate copies of a July 1962 medical certificate; a marriage contract; duplicate service personnel records; an August 2008 affidavit executed by the appellant; and written statements from the appellant in support of the claim/appeal.
  
The Board has carefully reviewed the evidence associated with the claims folder since the November 2002 rating decision.  However, the evidence does not qualify as new and material evidence and is, therefore, insufficient to reopen the claim.  

Upon review of the evidence, the Board notes that none of the evidence indicates that there is a nexus relationship between the cause of the Veteran's death and his period of active military service.  

While much of the evidence submitted by the appellant is merely duplicative of evidence already considered at the time of the November 2002 denial, the Board particularly notes that the appellant submitted an affidavit and statement dated in August 2008 that was not in the record at the time of the prior final denial and may be considered new evidence.  However, this evidence is not material because it does not relate to a previously unestablished fact necessary to substantiate the claim.  

In this regard, the Board notes that the appellant wrote in her affidavit that the determination of the cause of death shown by the death certificate was based solely on information provided by someone after the Veteran's death, and there was no history of pneumonia nor was the Veteran treated for pneumonia during his lifetime.  She also noted that the Veteran suffered from psychoneurosis since August 1948 until the time of his death and, consequently, it was the probable cause of death.  

However, it is notable that the person identified as the informant on the death certificate was the appellant.  Therefore, any conclusion made by the rural health physician regarding the cause of death of the Veteran was formulated based on information provided by the appellant at that time.  In addition, the appellant has stated that the Veteran had suffered from a psychoneurotic disorder since August 1948 and it was the probable cause of his death.  However, his service with as a member of the Philippine Army under the USAFFE ended in June 1946, more than two years before he reportedly began to suffer from a psychoneurosis, and no such disorder was ever service connected.  Further, while the appellant as a lay person is competent to report any information that she may acquire through her five senses, she does not have the requisite expertise to make a medical determination regarding the cause of the Veteran's death.  Therefore, her statement that his psychoneurosis is the probable cause of his death, rather than pneumonia, is not deemed competent and, as such, may not be presumed credible for the purpose of reopening the claim.    


The Board also notes that the appellant similarly wrote in an August 2008 statement that the cause of death determination on the death certificate was not supported by any medical findings nor corroborated by an autopsy report.  However, as stated above, the appellant was the informant listed on the death certificate, and the rural health physician concluded, based on the information given, that the Veteran died of pneumonia.  Aside from the appellant's statement, there is no indication that there was insufficient evidence and/or information on which to base such a conclusion.  Further, the appellant herself even acknowledged that pneumonia was not a service-connected cause of death, in her statement.  Her sole contention is that psychoneurosis, rather than pneumonia, was the actual cause of the Veteran's death.  The Board again notes that the appellant lacks the medical expertise to render a competent opinion regarding the cause of the Veteran's death. 

Moreover, the Board observes that the other evidence submitted in connection with the appellant's request to reopen the previously denied claim is merely duplicative of evidence already considered by the RO at the time that it rendered its November 2002 decision.  

Thus, in summary, most of the evidence associated with the claims folder since the November 2002 denial may be not be considered new because it is duplicative of evidence considered by VA at the time of that decision.  Further, the "new" evidence is not also material because it does not relate to a previously unestablished fact necessary to substantiate the claim.  None of the newly submitted evidence provides a competent medical opinion linking the cause of the Veteran's death, pneumonia, to active military service.  See Shade v. Shinseki, supra.  As explained above, the appellant's statements asserting that the Veteran died of a psychoneurosis related to service are not competent and may not serve as a basis to reopen her previously denied claim.  There is no indication in any of the evidence associated with the claims folder since the November 2002 rating decision that any medical professional has linked the cause of the Veteran's death to service.  

Accordingly, because the Board has determined that new and material evidence has not been presented, the appellant's request to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death is denied.  


ORDER

New and material evidence has not been presented, and the request to reopen a claim of entitlement to service connection for the Veteran's death is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


